Citation Nr: 1328194	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  09-32 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to October 1969.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2008 rating decision of the VA Regional Office (RO) in Portland, Oregon that denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran now resides within the jurisdiction served by the Phoenix, Arizona VA RO.

The case was remanded by Board decision in August 2012.  

The Veteran was afforded a videoconference hearing in October 2012 before the undersigned sitting at Washington, DC.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he had sustained noise exposure while serving as an engineman in the Navy and currently has bilateral hearing loss and tinnitus for which service connection is warranted.

The Veteran's DD Form 214 reflects that the appellant served as a gas-engine machinist, to include while on an aircraft carrier.  He testified in October 2012 to the effect that the acoustic environment in which he served included emergency diesel generators, high-speed pump rooms, engine motors, and jet engines, etc., without the benefit of adequate ear protection.  The appellant stated that hearing loss developed in his 30s and that tinnitus began thereafter.  

The Veteran testified that he had had his hearing evaluated by outside clinicians for hearing aids, including Costco and a family-owned facility in Salem, Oregon.  He was advised that in order to have as complete a record as possible to render a fully informed decision, these records should be obtained.

The Veteran also related that he began to seek treatment at VA in 2006 and had most recently had an appointment with a VA audiologist in September 2012.  The Board observes that only VA outpatient clinic notes dating through August 2008, including treatment for hearing impairment, are of record.  VA is thus put on notice as the existence of additional VA clinical evidence that may have some bearing on the claims.  As such, it should be retrieved and associated with the other evidence on file. Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA records dating from September 2008 through the present should be requested and associated with the claims folder.

Additionally, if any additional records are received that show a nexus between any current hearing loss and/or tinnitus, and the appellant's military service, then an addendum opinion should be secured which reconciles the opinions of record.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran by letter and request that he sign authorization forms identifying the names and addresses of all providers who treated him for hearing loss and tinnitus, to include VA, Costco, and the family practitioners in Salem, Oregon.  The Veteran is advised in particular that he should submit or identify any evidence that would show that it is at least as likely as not that his current hearing loss and/or tinnitus was incurred during his active duty service, to include due to excessive noise exposure.  After securing any necessary releases to secure private medical records, the RO must request this information and associate it with the claims folder.

2.  Request all VA outpatient records dating since September 2008 from any identified VA facility and associate them with the claims folder.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, if and only if, additional evidence is submitted showing that it is at least as likely as not that either hearing loss and/or tinnitus is related to service, then the appellant's claims folder, to include his Virtual VA file, should be forwarded to an audiologist so that an addendum opinion may be secured.  In that addendum opinion the audiologist must reconcile any positive evidence with the opinion offered following a VA compensation examination in August 2008.  A complete rationale must be provided for any opinion offered.

4.  After taking any further development deemed appropriate, re-adjudicate the issues.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

